


110 HR 4276 IH: For the relief of William Becker.
U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 4276
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Walsh of New York
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of William Becker.
	
	
		1.Payment to William
			 BeckerNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall pay, out of any money in the Treasury not otherwise appropriated, to
			 William Becker of Baldwinsville, New York, $5,462, which is the overpayment of
			 Federal income tax that would result if Revenue Ruling 80–173 (1980–2 C.B. 60)
			 (relating to veteran flight training) did not apply to William Becker.
		2.Limitation on
			 attorney and agent feesIt
			 shall be unlawful for an amount exceeding 10 percent of the amount paid
			 pursuant to section 1 to be paid to, or received by, any agent or attorney for
			 any service rendered in connection with the payment under section 1. Any person
			 who violates this section shall be guilty of an infraction and shall be subject
			 to a fine in the amount provided in title 18, United States Code.
		
